Per Curiam.
In this case plaintiff in error sued in the circuit court for the county of Wayne to recover damages for the intoxication of her husband caused by the acts of defendants. She recovered precisely one hundred, dollars damages, and thereupon costs were awarded to defendants. She brings error.
We have searched with some diligence to discover some statute which would take this case out of the rule which gives costs to defendants in cases where the amount recovered is such as if sued for would have come within the exclusive jurisdiction of a justice of the peace. Comp. L. § 7387. It was held in Strong v. Daniels, 3 Mich., 466; Inkster v. Carver, 16 Mich., 484, and People ex rel. Stortz v. Judge of Ingham, ante p. 243, that the defendant is to recover costs in such cases. The law of 1867, supposed to change the rule, is construed in Inkster v. Carver.
The case is a hard one, and we cannot but think the Legislature would have exempted it from this rule if the matter had been brought to their attention. But we are bound to enforce the law as we' find it.
The judgment must be affirmed with costs.